Order entered October 22, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01324-CV
                                   No. 05-14-01325-CV

                       IN RE DONALD GENE BLANTON, Relator


                Original Proceeding from the 86th Judicial District Court
                                Kaufman County, Texas
                       Trial Court Cause No. 23078-86, 23592-86

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus.    We DENY as unnecessary relator’s motion to file his application for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE